 Case 1:19-cv-00614-JTN-ESC ECF No. 16 filed 08/19/19 PageID.229 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ANTHONY DAUNT, TOM BARRETT,
AARON BEAUCHINE, KATHY BERDEN,
STEPHEN DAUNT, GERRY
HILDENBRAND, GARY KOUTSOUBOS,                      No. 1:19-cv-00614
LINDA LEE TARVER, PATRICK MEYERS,
MARIAN SHERIDAN, MARY SHINKLE,                     HON. JANET T. NEFF
NORM SHINKLE, PAUL SHERIDAN,
BRIDGET BEARD, CLINT TARVER,                       MAG. ELLEN S. CARMODY

       Plaintiffs,

v

JOCELYN BENSON, in her official capacity as
Michigan Secretary of State,

       Defendant.

John J. Bursch (P57679)
Attorney for Plaintiffs
9339 Cherry Valley SE, #78
Caledonia, Michigan 49316
616.450.4235

Heather S. Meingast (P55439)
Erik A. Grill (P64713)
Assistant Attorneys General
Attorneys for Defendant
P.O. Box 30217
Lansing, Michigan 48909
517.335.7659
                                               /

          DEFENDANT’S PRE-MOTION CONFERENCE REQUEST

      Defendant Secretary of State Jocelyn Benson requests a Pre-motion

Conference to determine a briefing schedule for a Rule 12 motion to dismiss. Upon

reviewing the allegations of fact and law included in the Plaintiffs’ complaint,

                                          1
 Case 1:19-cv-00614-JTN-ESC ECF No. 16 filed 08/19/19 PageID.230 Page 2 of 4



Defendant has determined that the allegations fail to state a claim for which relief

may be granted. The basis of that conclusion is outlined briefly below.

      Plaintiffs’ complaint consists of two arguments that Michigan’s newly-

adopted constitutional amendments changing the method of drawing legislative

districts violates their rights under the U.S. Constitution: (1) that it violates their

First Amendment rights of association through the exclusion of candidates, elected

officials, lobbyists, employees of the legislature, paid political consultants,

unclassified political appointees, and people who are parents, children, or spouses of

persons who fall into these categories, and (2) that it violates their right to Equal

Protection under the Fourteenth Amendment on the basis that it denies them a

“government benefit” (i.e. membership on the redistricting commission) on the basis

of their exercise of the above First Amendment rights.

      However, these claims fail to demonstrate that Michigan’s constitutional

amendment violates Plaintiffs’ rights under either the First or Fourteenth

Amendment. Succinctly stated, Plaintiffs are not being discriminated against on

the basis of their relationship to, membership of, or participation in political parties

or the legislative process, but are instead precluded from being members of the

redistricting commission on the basis of their apparent conflict of interest. The

problem that the People of the State of Michigan sought to address with the

amendment was the partisanship with which legislative districts were being drawn,

and the solution they chose was to take that power out of the hands of people with a

direct interest in the outcome. This is essentially no different than excluding people



                                            2
 Case 1:19-cv-00614-JTN-ESC ECF No. 16 filed 08/19/19 PageID.231 Page 3 of 4



from jury duty who have a relationship to the parties or who have a stake in the

outcome of the case. None of the cases cited by Plaintiffs hold that the U.S.

Constitution prohibits excluding people as decision-makers based on a conflict of

interest.

       Accordingly, Plaintiffs have failed to state claims for the violation of their

constitutional rights through Michigan’s constitutional amendment providing for an

independent redistricting commission, and the complaint should be dismissed in its

entirety.

       Defendants are prepared to brief these issues in full immediately, and in fact

they are already preparing to respond the Plaintiffs’ previously filed motion for a

preliminary injunction. As a brief in opposition to a preliminary injunction, that

brief will necessarily include, as part of its analysis, that Plaintiffs are not likely to

prevail on the merits of their claim. Defendant therefore requests the Court

schedule a Pre-Motion Conference at the earliest available date so that the motion

to dismiss may be fully briefed and decided as quickly as possible.

                                          Respectfully submitted,

                                          DANA NESSEL
                                          Attorney General

                                          s/Heather S. Meingast
                                          Heather S. Meingast (P55439)
                                          Erik A. Grill (P64713)
                                          Assistant Attorneys General
                                          Attorneys for Defendant
                                          P.O. Box 30217
                                          Lansing, Michigan 48909
                                          517.335.7659
Dated: August 19, 2019                    Email: meingasth@michigan.gov

                                             3
 Case 1:19-cv-00614-JTN-ESC ECF No. 16 filed 08/19/19 PageID.232 Page 4 of 4



                           CERTIFICATE OF SERVICE

I hereby certify that on August 19, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing of the foregoing document as well as via US Mail to all non-ECF
participants.

                                        s/Heather S. Meingast
                                        Heather S. Meingast (P55439)
                                        P.O. Box 30217
                                        Lansing, Michigan 48909
                                        517.335.7659
                                        Email: meingasth@michigan.gov
                                        P55439




                                           4
